Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 and 13-26 are pending.  Claims 20-26 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 recites the limitation "a state of equilibrium".  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined; it is not clear if it is the same or different.  
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a mathematical relationship and a mental process.  The claims require “determining whether the parameter meets specified conditions” which is a comparison, and qualifies as an abstract idea. 
 This judicial exception is not integrated into a practical application because the claim generally links the use of the judicial exception to a particular technological environment or field of use; the claims merely add insignificant extra solution activity to the judicial exception.  See MPEP 1206.05.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination the additional elements do not add significantly more.
The limitation “performing automated monitoring of a parameter for a selected data channel” is data gathering.  Data gathering is not considered significantly more than the abstract idea.  See MPEP 2106.05(g) and 2106.05(d). 
The steps of “to proceed with the first experiment” and “the first processing performed until the first starting state is established in the system or an amount of elapsed time waiting to establish the first starting state exceeds a maximum amount of time” are recited in a high degree of generality and are not a particular practical application. 
The step of “transmitting a control signal to the system configured to place components of the system in a suitable operating state to allow the system to proceed” is directed towards insignificant extra-solution activity. 


Claim Rejections - 35 USC § 102
Claims 1-11, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 4674323 by Rulf et al. (Rulf).
In regard to claim 1, Rulf teaches a method of performing experiments on samples (abstract; C1/L6-10).  Rulf teaches receiving a first criteria defining a first starting state for performing a first experiment in a system including one or more scientific instruments comprising a liquid chromatograph (abstract; C1/L6-10; C13/L65 to C14/L1, system checks if solvent flow meter is within limits).  Rulf teaches the first criteria includes one or more conditions defining a state of equilibrium of the system (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20).
Rulf teaches performing first processing that determines whether the first starting state is established in the system; performing automated monitoring of a parameter for a selected data channel (C13/L65 to C14/L1, check to see if flow meters are within limits) and determining whether the parameter meets specified conditions of the first criteria (C13/L39-41, check to see if pump is ready; C13/L65 to C14/L1).  
Rulf teaches the first processing performed until the first starting state is established in the system or an amount of elapsed time waiting to establish the first starting state exceeds a maximum amount of time (C13/L41-43, if pump controller indicates pump is not ready then an error message will be displayed; C13/L48-50, operator will wait an extended period of time for the system to reach an equilibrium condition). 
Rulf teaches responsive to determining the first starting state is established in the system proceeding with the first experiment that analyzes a first sample using the one or more 
In regard to claim 2, Rulf teaches selecting the data channel from a plurality of data channels (Figure 3; C3/L1-2; C9/L46 to C10/L26).  Rulf teaches said plurality of data channels including at least a first data channel for the liquid chromatograph and a second data channel for another instrument of the system used in the first experiment (Figure 3; C3/L1-2; C9/L46 to C10/L26).  Rulf teaches selecting for the selected data channel the parameter from a plurality of parameters (Figure 3; C3/L1-2; C9/L46 to C10/L26).  Rulf teaches specifying conditions denoting when the parameter for the selected data channel is in a state of equilibrium (Figure 3; C3/L1-2; C9/L46 to C10/L26). 
In regard to claim 3, Rulf teaches the one or more scientific instruments further comprises a detector coupled to the liquid chromatograph (C5/L10-29). 
In regard to claim 4, Rulf teaches the detector is an ultraviolet spectroscopic detector (C5/L10-29). 
In regard to claim 5, Rulf teaches the parameter for the selected data channel comprises a level parameter having an associated condition indicating that an actual value for the at least one selected data channel must meet a specified level target (C13/L52-64, solvent liquid level predetermined threshold). 
In regard to claim 6, Rulf teaches the first data channel is column temperature (Figure 3; C3/L1-2; C9/L46 to C10/L26, oven temperature data). 
claim 7, Rulf teaches the second data channel is detector temperature (Figure 3; C3/L1-2; C9/L46 to C10/L26, detector temperature data). 
In regard to claim 8, Rulf teaches the first criteria comprises a plurality of parameters for a plurality of selected data channels (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20).  Rulf teaches the first criteria comprises conditions indicating that actual values for the plurality of parameters must meet specified targets (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20).  Rulf teaches actual values characterizing a current state of the system (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20).  
In regard to claim 9, Rulf teaches the first criteria includes one or more time periods for which the actual values for the plurality of parameters must simultaneously meet specified targets in order to determine the first starting state is established in the system (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20). 
In regard to claim 10, Rulf teaches each of the one or more times periods is expressed in units of time (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20). 
In regard to claim 11, Rulf teaches the one or more time periods includes a plurality of time periods for the plurality of parameters whereby a different one of the plurality of time periods is specified for each of the plurality of parameters and denotes an individual status time for said each parameter (C9/L10-27, time period between sample injections; C12/L13-29, calibration report, time of peaks; C13/L46-50, equilibration time). 
In regard to claim 13, Rulf teaches the first criteria includes a first set of one or more conditions defining a state of equilibrium of the liquid chromatograph (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20). 
claim 14, Rulf teaches the one or more scientific instruments includes a detector coupled to the liquid chromatograph (C5/L10-29).  Rulf teaches the first criteria includes a second set of one or more conditions defining any of a state of equilibrium and stability of the detector (C5/L69 to C6/L3). 
In regard to claim 15, Rulf teaches performing second processing that establishes the first starting state for a plurality of samples; an experiment that analyzes said each sample using the one or more scientific instruments is not allowed to proceed until the starting state has been established (C13/L41-43, if pump controller indicates pump is not ready then an error message will be displayed; C13/L48-50, operator will wait an extended period of time for the system to reach an equilibrium condition). 
In regard to claim 16, Rulf teaches the plurality of parameters include a composite parameter using data from two different selected data channels (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20). 
In regard to claim 17, Rulf teaches the first criteria is included in a first method and the first method includes performing sample analysis on a first plurality of samples (C14/L5-7, computer waits to receive a sample run command from operator).  Rulf teaches automatically ensuring that the first starting state is established in the system prior to proceeding with analysis of each of the first plurality of samples (C14/L5-7, computer waits to receive a sample run command from operator). 
In regard to claim 19, Rulf teaches the amount of elapsed time waiting to establish the first starting state exceeds a maximum amount of time, an error condition is determined and . 
Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4674323 by Rulf et al. (Rulf), as noted above.
In regard to claim 18, Rulf teaches the limitations as noted above.  Rulf does not explicitly teach a second method includes second criteria defining a second starting state and the second method includes performing sample analysis for a second plurality of samples; automatically ensuring that the second starting state is established in the system prior to proceeding with analysis of each of the second plurality of samples.
Mere duplication of process steps has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.  
Response to Arguments 
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument concerning the 101 rejection; applicant has modeled the amendment on Example 27 from the 2019 PEG and submits that claim 1 is patent eligible; the current claims are not attempting to tie up any such exception so that others cannot practice it; claim 1 requires transmitting a control signal to the system configured to place components of the system in a suitable operating state to allow the system to proceed with the first experiment which is directly comparable to patent eligible claim 15 from Example 27; while computers operate on mathematical theory that underlying operation should not trigger an eligibility analysis; the Examiner does not find this persuasive. 
The Examiner followed the most recent guidance and evaluated the prongs of the 101 analysis.  With regard to prong one, the claim recites a judicial exception.  With regard to prong two, the claim does not recite additional elements which integrate the exception into a practical application of the exception.  The claims do not require any additional elements in a manner that imposes a meaningful limit on the judicial exception because the additional elements are directed towards adding insignificant extra-solution activity and generally linking the use of the judicial exception to a particular technological environment or field of use.  See MPEP 2106.05(g)/(h). 
The step of “transmitting a control signal to the system configured to place components of the system in a suitable operating state to allow the system to proceed” is directed towards insignificant extra-solution activity. 
The Examiner has not triggered an eligibility analysis based solely on the claim requiring a computer. 
In regard to the applicant’s argument regarding the 102 rejection; Rulf does not detect one or more conditions defining a state of equilibrium of the system, instead it merely detects that the pump is operational which can still be the case when the pump has not yet reached equilibrium; Rulf relies on the operator to determine whether equilibrium has been reached which is a conventional manner of operating a liquid chromatograph; the instant specification notes human operators tend to be relatively poor at determining when equilibrium has been achieved; the claimed embodiments do not need to wait an excessive period of time to ensure that equilibrium is achieved, the Examiner does not find this persuasive. 
As noted above: Rulf teaches the first criteria includes one or more conditions defining a state of equilibrium of the system (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20).  Rulf teaches performing first processing that determines whether the first starting state is established in the system; performing automated monitoring of a parameter for a selected data channel (C13/L65 to C14/L1, check to see if flow meters are within limits) and determining whether the parameter meets specified conditions of the first criteria (C13/L39-41, check to see if pump is ready; C13/L65 to C14/L1).  
The claims use the open transitional phrase “comprising” which does not exclude a human operator. 
The claims do not require a specific waiting period regarding achieving equilibrium and do not exclude waiting an excessive period of time. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777